                   Case 2:20-cr-20182-LJM ECF No. 3, PageID.9 Filed 12/08/20 Page 1 of 3



PROB 12B                                                                                                         PACTS         DATE
(Rev. 08/18)               SUPERVISION REPORT                                     U. S. Probation Office
               REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                  Eastern District of Michigan   5917263       12/03/2020
                                  THE CONSENT OF THE OFFENDER
                             (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                       OFFICER                JUDGE                             DOCKET #
LIN, Shui Ying                                             Mary Whitt             Laurie J. Michelson               20-CR-20182-01
ORIGINAL                SUPERVISION TYPE   CRIMINAL HISTORY    TOTAL OFFENSE      PHOTO
SENTENCE DATE                              CATEGORY            LEVEL
                        Probation          I                   13
09/12/2019
COMMENCED

09/12/2019

EXPIRATION

09/11/2021
REPORT PURPOSE

           REQUEST TO MODIFY CONDITIONS
RECOMMENDATION

                           MODIFICATION
ORIGINAL OFFENSE
  18 U.S.C. §2342, Trafficking in Contraband Cigarettes

SENTENCE DISPOSITION
Probation for a term of 2 years, with eight months home detention and location monitoring.

Name of Sentencing Judicial Officer: Honorable Jesse. M. Furman, Southern District of New York. Jurisdiction
accepted by the Honorable Laurie J. Michelson on March 31, 2020.
ORIGINAL SPECIAL CONDITIONS
      1. The defendant shall comply with the conditions of Location Monitoring for a period of eight (8) months,
         which program may include electronic monitoring or voice identification. During this time, she will
         remain at your place of residence except for employment and other activities, as approved by her
         probation officer. She will maintain a telephone at her place of residence without call forwarding, a
         modem, caller ID, or call waiting for the above period; portable cordless telephones are not permitted.
         Location Monitoring shall commence on a date to be determined by the probation officer. Should a term
         of Location Monitoring be imposed, the defendant shall pay the costs of Location Monitoring on a self-
         payment or co-payment basis as directed by the probation officer.
      2. The defendant shall obey the immigration laws and comply with the directives of immigration authorities.
      3. The defendant shall submit her person, residence, place of business, vehicle, or electronic
         communications under his control to a search on the basis that the probation officer has reasonable belief
         that contraband or evidence of a violation of the conditions of the released may be found. The search
         must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
         grounds for revocation of release. The defendant shall inform any other occupants that the premises may
         be subject to searches pursuant to this condition.
      4. The defendant shall provide her probation officer with access to any requested financial information
         unless defendant has satisfied her financial obligations.

                                                                Page 1 of 3
                    Case 2:20-cr-20182-LJM ECF No. 3, PageID.10 Filed 12/08/20 Page 2 of 3



PROB 12B                                                                                                           PACTS         DATE
(Rev. 08/18)                 SUPERVISION REPORT                                     U. S. Probation Office
                 REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                    Eastern District of Michigan   5917263       12/03/2020
                                    THE CONSENT OF THE OFFENDER
                               (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                         OFFICER                JUDGE                             DOCKET #
LIN, Shui Ying                                               Mary Whitt             Laurie J. Michelson               20-CR-20182-01
      5. The defendant shall not incur any new credit charges or open additional lines of credit without the
         approval of the probation officer, unless the defendant has satisfied her financial obligations.
      6. The defendant shall be supervised by the district of residence.

               Criminal Monetary Penalty:           Special Assessment $100.00 (Paid), Restitution $259,841.27 (Balance:
               $256,366.27).

                                      PETITIONING THE COURT
To modify the condition(s) of probation as follows:
               To modify mandatory condition: “THE ABOVE DRUG TESTING CONDITION IS SUSPENDED,
               BASED ON THE COURT’S DETERMINATION THAT YOU POSE A LOW RISK OF FUTURE
               SUBSTANCE ABUSE”.

As this modification is of benefit to LIN, she was not asked to sign a Probation Form 49, Waiver of Hearing to
Modify Conditions of Probation.


                                                                    CAUSE

LIN began her term of supervision in the Eastern District of Michigan on September 12, 2019. LIN immediately
completed eight months of Location Monitoring with no violations. She follows all directives of her probation
officer. LIN resides in Canton, Michigan, with her husband and children. LIN maintains full-time employment
with Dynasty Chinese Restaurant located in Livonia, Michigan. Prior to Your Honor accepting jurisdiction of the
case, LIN failed to make any restitution payments until February 2020. Her sentencing judge was notified of her
financial default and financial hardship. LIN’s husband and codefendant was imprisoned at the time, which
forced LIN to cover the family’s bills and expenses alone. Since February 2020, LIN faithfully made restitution
payments of $375 per month and has remained compliant. Her last payment of $375 was received on
November 16, 2020.

LIN has been assessed as a low-risk client per the Post-Conviction Risk Assessment (PCRA) tool. Per PCRA,
“Offenders in this category have a 3% arrest rate and a < 1% revocation rate in the next 6 months.” As a result of
her risk level, she was placed on a “Low Intensity Supervision” caseload requiring minimal supervision. These
cases do not require field work unless there is a change in circumstances and report monthly via a written or
electronic form. This ensures officers have more opportunity to monitor and provide the appropriate resources
and interventions to our more high-risk cases. With the impact of COVID-19 in the Eastern District of Michigan,
field work for probation officers has been significantly restricted. As noted in her presentence report, LIN has no
history of use or abuse of alcohol or drugs. She therefore poses little risk of future substance abuse. A urine
specimen was collected at her initial meeting with probation on September 19, 2019, and was negative for all
substances. For these reasons, it is respectfully recommended that LIN’s conditions of supervision be modified.



                                                                  Page 2 of 3
                  Case 2:20-cr-20182-LJM ECF No. 3, PageID.11 Filed 12/08/20 Page 3 of 3



PROB 12B                                                                                                         PACTS         DATE
(Rev. 08/18)               SUPERVISION REPORT                                     U. S. Probation Office
               REQUEST FOR MODIFYING THE CONDITIONS OR TERM OF SUPERVISION WITH
                                                                                  Eastern District of Michigan   5917263       12/03/2020
                                  THE CONSENT OF THE OFFENDER
                             (Probation Form 49, Waiver of Hearing is Attached)

NAME                                                       OFFICER                JUDGE                             DOCKET #
LIN, Shui Ying                                             Mary Whitt             Laurie J. Michelson               20-CR-20182-01

A criminal record check completed through Access to Law Enforcement Systems (ATLAS) conducted on
December 1, 2020, revealed no new criminal activity.

If your Honor agrees with this recommendation, please indicate below and return this correspondence to the probation
department. If your Honor does not agree, please indicate below and direct the probation department as to how the
Court wishes to proceed.

Should your Honor have any questions or concerns, this writer may be reached at the number below.
PROBATION OFFICER                                                                 DISTRIBUTION

s/Mary Whitt/jdj                                                                  Court
(313) 234-5423
SUPERVISING PROBATION OFFICER                                                     PROBATION ROUTING

s/Steven M. Ely                                                                   Data Entry
(313) 234-5583

THE COURT ORDERS:

[ X] Modification as Noted Above

[ ] Other



                                                                           s/Laurie J. Michelson
                                                                           United States District Judge

                                                                           12/8/2020
                                                                           Date




                                                                Page 3 of 3
